Markell, C. J.,
delivered the opinion of the Court.
This is an application for leave to appeal from denial of a writ of habeas corpus. Petitioner is imprisoned under sentence of five years on conviction of attempted larceny. He alleges that he was denied his constitutional right by refusal of the court to appoint counsel for his defense. In this court he alleges that his request for counsel was denied “on the pretense that the charge was not serious enough to merit counsel.” The right to appointment of counsel does not depend solely on the length of possible — or actual — sentence upon conviction. *645Petitioner alleges no circumstances, age, experience (or lack of it) or others, requiring appointment of counsel. The burden is upon him “to state facts tending to show that 'for want of benefit of counsel an ingredient of unfairness actively operated in the process that resulted in his confinement.’ Quicksall v. Michigan, 339 U. S. 660, 70 S. Ct. 910, 913, 94 L. Ed. 1188.” Williams v. Warden, 200 Md. 651, 89 A. 2d 228, and cases there cited.

Application denied, with costs.